Citation Nr: 1107623	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  09-10 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a back disability to 
include intervertebral disc syndrome.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from February 1966 to February 
1986.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of March 2008 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  

A Central Office hearing in front of the undersigned Veterans Law 
Judge was held in October 2010.  A transcript of the hearing has 
been associated with the claim file.

During the pendency of this appeal, the appellant raised 
additional claims of entitlement to service connection.  At the 
October 2010 hearing he testified that his service connected left 
knee disability had aggravated his low back disability.  This is 
a new claim.  The issue has not yet been adjudicated and is 
REFERRED to the RO for action.

The issue of service connection for a back disability and for 
intervertebral disc syndrome as due to the service connected left 
knee disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed December 1993 decision, the RO denied 
service connection for a low back disorder, to include 
intervertebral disc syndrome.

2.  The evidence associated with the claims file subsequent to 
the December 1993 decision is relevant and probative of the issue 
at hand.



CONCLUSIONS OF LAW

1.  The December 1993 RO decision, which denied service 
connection for a back disability to include intervertebral disc 
syndrome, is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 
2009).

2.  The evidence received since the December 1993 RO decision, 
which denied service connection for a back disability to include 
intervertebral disc syndrome, is new and material and the claim 
is reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veteran's Claims Assistance Act of 2000 (VCAA), is applicable 
to all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103 (West 2002).  VA must also inform the claimant which 
evidence VA will seek to provide and which evidence the claimant 
is to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  Second, the VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002).  In the instant case, the veteran's 
claim is being reopened.  As such, any deficiencies with regard 
to VCAA are harmless and nonprejudicial.  





Legal criteria and Analysis

The appellant seeks to reopen his claim for service connection 
for a back disability to include intervertebral disc syndrome.  
Service connection was previously denied in a December 1993 
rating decision.  The basis for the denial was that while there 
was evidence of back pain and back strain in service and a post 
service diagnosis of herniated nucleus pulposus and 
intervertebral disc syndrome, there was no evidence of continuity 
of symptomatology or a nexus to service.  The appellant did not 
appeal the decision and it became final.  38 U.S.C.A. § 7105.

At the time of the December 1993 denial the record included 
service treatment records showing that:  an enlistment physical 
of May 1965 noted the appellant's spine to be normal; in November 
1969, the appellant was seen for back pain, anorexia and mild 
chills with a diagnosis of viral syndrome; in July 1977 he was 
seen for complaints of low back pain, pain in the sacral area off 
and on for one year with a deferred impression; later in July 
1977 he was seen for complaints of pain in the lower back for one 
day with some complaints of right sciatica; in May 1981 he was 
seen for complaints of a low back strain and he related a 2-3 
year history of recurrent back problems with approximately 1-2 
episodes per year usually associated with bending activity; there 
was no history of an injury; and he was diagnosed with mechanical 
lower back pain; in June 1981 he was seen for a flare-up of his 
back pain where it was noted spasms were still present; later in 
June 1981 it was noted he did not return to physical therapy and 
status was unknown; in September 1981 he was seen for recurrence 
of apparent right sciatic pain with radiation into the right leg; 
it was felt this was a chronic cramp, probably a spasm of the 
gluteus minimus muscle; in March 1982 he was seen for complaints 
of low back pain; he was ordered bed rest and prescribed Tylenol 
#3; and, a retirement physical of October 1985 noting the 
appellant's spine to be normal.  Also of record were post-service 
private medical treatment records showing x-rays of March 1992 
which showed findings of probable herniated nucleus pulposus.  A 
March 1992 CT scan of the lumbar spine showed disc herniation at 
L4/5 with mild central canal stenosis , severe disc degeneration 
at L5/S1 and an impression of moderate-sized, right sided disc 
herniation at L4/5 and severe L5/S1 disc degeneration.  In March 
1992 he underwent a laminectomy with a gross diagnosis of 
consistent with intervertebral disc tissue.  

Added to the record since the rating decision of December 1993 
are duplicate copies of service treatment records; a private 
treatment record of October 1991 showing treatment for pain 
across the low back and down the right leg with a diagnosis of 
lumbar myositis with sciatica radiculitis and questionable facet 
syndrome; a private MRI of March 2007 showing a diagnosis of 
degenerative disc disease at 3/4, 4/5, and 5/S1; VA treatment 
records of November 2007 showing treatment for chronic low back 
pain; VA outpatient treatment records of January 2008 showing 
treatment for chronic lumbar back pain related to lumbar facet 
arthropathy and spinal stenosis secondary to degenerative disk 
disease and multiple prior surgeries.  

Finally, added to the record is the appellant's testimony at the 
hearing of October 2010 wherein he testified that his back 
problems started in service.  Specifically, he stated that while 
in service he used to experience pain which went from his back 
and shot down his leg, especially the right leg and that since 
service, he has continued to experience the same pain up to the 
present.  

The rating decision of December 1993 is final based upon the 
evidence then of record.  A previously finally denied claim will 
be reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines 
that the evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making this 
determination, the Board must look at all of the evidence 
submitted since the time that the claim was finally disallowed on 
any basis, not only since the time the claim was last disallowed 
on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Effective from August 29, 2001, the regulations defining "new and 
material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to reopen 
a previously denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(b).  
These specific provisions are applicable only to claims filed on 
or after August 29, 2001.  As the appellant filed his claim 
seeking to reopen in May 2007, the Board will apply the revised 
provisions.

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claims.  New 
evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances surrounding 
the origin of the veteran's injury or disability.  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claims.  38 C.F.R. § 3.156(a) (2010).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Board has made a careful review of the evidence of record and 
finds that new and material evidence has been submitted through 
the appellant's testimony at the October 2010 hearing.  As 
previously noted, the service connection was denied in December 
1993 on the basis that there was no evidence of continuity or 
chronicity.  At the time, there was evidence of in-service 
complaints of and treatment for back pain and post-service 
diagnosis of a back disability.  However, there was no accepted 
statement from the appellant explaining his symptomatology.  At 
the October 2010 hearing, the appellant testified he had back 
problems in service including back pain which shot down his leg, 
and he testified he continued to experience the same back pain 
post service and through the present day.  As noted, the 
credibility of the evidence is to be presumed.  See Justus, 
supra.  The appellant's testimony provides a more complete 
picture of the claimed disability and is evidence of continuity 
of symptomatology since service.  As such, it cures a prior 
evidentiary defect which existed at the time of the prior denial, 
the lack of continuity and chronicity.  This evidence is relevant 
and probative to the issue at hand.  The evidence clearly cures 
the evidentiary defect that existed at the time of the prior 
decision.  See 38 C.F.R. § 3.156.  Based upon the reason for the 
prior denial, the additional evidence is new and material and the 
claim is reopened. 

ORDER

The application to reopen the claim for service connection for a 
back disability to include intervertebral disc syndrome is 
granted.


REMAND

The Board notes that the VCAA requires that VA afford a veteran a 
medical examination or obtain a medical opinion when necessary to 
make a decision on the claim.  See 38 U.S.C.A. §  5103A(d).  The 
VA is obligated to conduct "'a thorough and contemporaneous 
medical examination'" when necessary.  Porcelle v. Derwinski, 2 
Vet. App. 629, 632 (1992) (quoting Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  When medical evidence is not adequate, the 
VA must supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  See 
Littke v. Derwinski, 1 Vet. App. 90 (1991).  

In the present case, service treatment records show the appellant 
was treated on multiple occasions for low back pain with, at 
times, the pain shooting down the leg.  The diagnoses included 
back sprain and sciatica.  Post service treatment records show 
treatment for low back pain and diagnoses of intervertebral disc 
syndrome, myositis, herniated nucleus pulposus, central canal 
stenosis and severe disc degeneration of the back.  Moreover, the 
appellant has testified that his back problems started in service 
and have continued since service to the present.  The appellant 
has not been afforded a VA examination regarding his back 
disability.  One must be provided.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).


Accordingly, the case is REMANDED for the following action:

The appellant should be afforded a VA 
examination to determine the nature and 
etiology of any currently diagnosed low 
back disability.  All appropriate testing 
should be conducted.  The examiner is asked 
to clearly state all low back disabilities 
found.  In particular, is there any 
relationship between the post service 
diagnosis and the in-service report of 
sciatica?  For each disability, the 
examiner must provide an opinion as to 
whether it is as likely as not (i.e., to at 
least a 50-50 degree of probability) that 
any currently diagnosed low back disability 
is related to service or whether such 
etiology is unlikely (i.e., less than a 50-
50 probability).  The claims folder should 
be made available to the examiner.  It is 
requested that reasoning be afforded in 
support of any opinion provided.  

If upon completion of the above action the claim remains denied, 
the case should be returned to the Board after compliance with 
requisite appellate procedures.  The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


